Citation Nr: 0108104	
Decision Date: 03/20/01    Archive Date: 03/26/01	

DOCKET NO.  99-24 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private hospital care rendered on May 7, 1999.  

(The issue of entitlement to a total disability rating based 
upon individual unemployability will be the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from December 1939 to 
August 1951.

This matter arises from a June 1999 decision rendered by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Muskogee, Oklahoma, that denied the benefit now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  Without prior authorization from VA, the veteran received 
inpatient treatment at a private hospital on May 7, 1999 for 
chest pain.  

2.  During the veteran's unauthorized private hospital care 
on May 7, 1999, the only disability for which service 
connection had been established was post-traumatic stress 
disorder (PTSD), adjudicated as 70 percent disabling.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
unauthorized private hospital care on May 7, 1999, have not 
been met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§§ 17.120, 17.121 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking payment or reimbursement for the cost 
of hospital care administered without prior VA authorization 
at a non-VA medical facility on May 7, 1999.  He contends 
that VA should indemnify him against the cost of medical 
expenses that he incurred as a result of such inpatient 
treatment because his initial admission was the result of a 
medical emergency, and because he believes that this 
treatment was necessitated by previous advice given to him by 
VA treating physicians.

The veteran does not contend that the services for which 
payment currently is sought were authorized by VA under the 
provisions of 38 U.S.C.A. § 1703(a) (West 1991) and 38 C.F.R. 
§ 17.54 (2000).  Nor does the record indicate otherwise.  
Thus, the Board must limit its consideration to the pertinent 
provisions for a veteran entitled to VA medical care who 
obtains treatment at a non-VA facility.  In this regard, 
38 U.S.C.A. § 1728 provides that the Secretary of Veterans 
Affairs may, under such regulations as prescribed, reimburse 
a veteran for the reasonable value of such care or services 
for which such veteran has made payments.  See Malone v. 
Gober, 10 Vet. App. 539, 541 (1997), quoting 38 U.S.C.A. 
§ 1728(a).  Alternatively, in any case where reimbursement 
would be in order for the veteran under section 17.28(a), the 
Secretary may, in lieu of reimbursing such veteran, make 
payment of the reasonable value of care or services directly 
to the hospital or other health facility furnishing the care 
or services.  See 38 U.S.C.A. § 1728(b).  

Such reimbursement is available only where:  (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a nonservice-connected disability associated with and 
held to be aggravating a service-connected disability, (C) 
for any disability of a veteran who has a total 

disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant 
in a vocational rehabilitation program (as defined in 
§ 3101(9) of this title), and (ii) is medically determined to 
have been in need of care or treatment; and (3) VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See 38 U.S.C.A. 
§ 1728(a); 38 C.F.R. § 17.120.  The United States Court of 
Appeals for Veterans Claims has observed that, given the use 
by Congress of the conjunctive "and" in the statute, all 
three statutory requirements would have to be met before 
reimbursement could be authorized.  See Malone, 10 Vet. App. 
at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  

At the time of the private treatment received on May 7, 1999, 
service connection was in effect for PTSD, evaluated as 
70 percent disabling.  The record does not show that the 
veteran had a total disability permanent in nature resulting 
from a service-connected disability, that he was 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31, or that he received treatment on May 7, 1999 for 
a service-connected disability or a nonservice-connected 
disability associated with or aggravating his service-
connected disability.  Instead, the record indicates that the 
veteran was taken to a non-VA hospital on the foregoing date 
complaining of chest pains.  Unstable angina was then 
diagnosed and treated.  The Board does not dispute the 
emergent nature of the situation on Mary 7, 1999.  Nor does 
it matter whether a VA facility was feasibly available.  As 
stated previously, all of the three criteria under 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 must be met to 
establish entitlement to payment or reimbursement of the cost 
of unauthorized medical services, and at best, only two of 
the three criteria are met in this case.  Consequently, there 
is no legal basis upon which to allow the benefit claimed.  
See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Due consideration has been given to the veteran's contention 
that treatment required on May 7, 1999, was the result of 
poor advice given to him prior to that date 

by a VA treating physician.  However, assuming without 
deciding that his contention is accurate in this regard, the 
law makes no exception for such a circumstance.  Absent the 
presence of permanent and total service-connected disability, 
treatment for the veteran's service-connected disability, or 
treatment for a nonservice-connected disability shown to be 
associated with or aggravating his service-connected PTSD, 
the Board is without authority to grant the benefit sought in 
this case.  In effect, the veteran has requested 
extraordinary equitable relief; such relief exceeds the 
Board's authority.  Only the Secretary of Veterans Affairs is 
authorized to render such relief.  See 38 U.S.C.A. § 503(b) 
(West 1991); See also Schleis v. Principi, 3 Vet. App. 415, 
418 (1992).  


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized non-VA medical care administered on May 7, 1999 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







